DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
 Claim Objections
3.	Claim 42 is objected to because of the following informalities:  the claim status indicates (previously presented), it should indicate (new).  It the interest of compact prosecution, the claim will be examined as a new claim.  

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 24-42 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using claim 24 to illustrate, the limitations of  receiving data describing a potential trading order for a market traded security; generating a user interface to display at least one of a symbol, a price and a time; receiving a first instructions from a user; in response to receiving the instructions, calculating the impact-free price estimate; displaying the impact free price estimate; calculating an expected execution price of the potential trading order if the potential trading order were to be executed using each of a plurality of trading algorithms; displaying the expected execution price; receiving a second instruction from a user to select one of the plurality of trading algorithms for executing the potential trading order; commencing execution of the potential trading order using the selected trading algorithm, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial interactions and  fundamental economic principles or practices, but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for users to analyze an expected execution price of potential  trading orders and aiding in the selection of trading algorithms which is a commercial or legal interaction (including agreements in the form of contracts, sales activities, business relations) and fundamental economic practice (including hedging, mitigating risk). The mere nominal recitation of a generic processor(s) and graphical user interface do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea (Step 2A, prong one (2019 PEG)).
This judicial exception is not integrated into a practical application (Step 2A, prong two (2019 PEG)). In particular, the claim only recites the additional elements— a processor and a graphical user interface.  The processor and graphical user interface i.e., as a generic processor performing  generic computer functions of generating a graphical user interface, receiving a first instruction from the user to display an impact-free price estimate, calculating the impact-free price estimate, display each expected execution price in a chart; receive a second instruction from the user to select one of the plurality of trading algorithms for executing potential trading order and a graphical user interface displaying impact free price estimate, expected execution price, and commencing execution of potential trading order using the selected trading algorithm) such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to receive, generate data, generate a graphical user interface to display data and receiving instructions from a user, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (Step 2B (2019 PEG)).  The claims are not patent eligible.


Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 24-42 is/are ineligible.
Response to Arguments
5.	Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive. 
On page 5 of the Remarks, Applicants argue that the rejection of the claims under 35 USC 101 should be withdrawn because the Office Action does not meet the requirements to establish a prima facie case of subject matter ineligibility. The Examiner respectfully disagrees.  The office has established a prima facie case. Each claim was given the proper analysis under the test set forth by the Supreme Court and additionally recited limitation(s) fail(s) to establish that the claims(s) is/are not directed to abstract idea and are directed to significantly more.  The office has identified the judicial 
Applicants contend that the Office Action does not provide necessary analysis of the actual claim language and at most includes unsubstantiated statements.  Applicants further argue that an unsubstantiated statement is not enough to support the rejection per the July 2015 Update at 6.   The argument is not convincing because the claims were analyzed pursuant to the most recent guidelines put forth by the USPTO, see the Office's current eligibility guidance found in the Ninth Edition, Revision 10, 2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), and particularly Sections 2103 through 2106.07(c) (Incorporating the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), October 2019 Patent Eligibility Guidance Update (October 2019 Update), and the Berkheimer Memo).   
Under the Patent Eligibility Guidance, to decide whether a claim is directed to an abstract idea, we evaluate whether the claim (1) recites one of the abstract ideas listed in the Revised Guidance (“Prong One”) and (2) fails to integrate the recited abstract idea into a practical application (“Prong Two”).  
Beginning with Prong One of the first step of Alice, we must determine “whether the claims at issue are directed to one of those patent-ineligible concepts,” including the abstract ideas enumerated in the Guidance. Alice, 573 U.S. at 217. One of the subject matter groupings identified as an abstract idea in the Guidance is “[certain methods of organizing human activity—fundamental economic principles or practices (including . . . mitigating risk, insurance); commercial. . . interactions (including agreements in the form of contracts; . . . sales activities or behaviors; business relations); managing personal 
Here, apart from the recited systems, i.e.,  a generic processor(s) and graphical user interface, claim 24 recites abstract ideas in the category of “methods of organizing human activity.” In the 101 analysis in the rejection above, the Examiner identifies and considers each of the underlying steps for the claims as a basis for describing and explaining the recited abstract idea.  For example, the Examiner identifies the underlying steps of claim 24—i.e.,  “receiving data;” “generating a user interface to display data;”  “receiving a first instructions from a user;”  “calculating the impact-free price estimate;” “displaying the impact free price estimate;” “calculating an expected execution price of the potential trading order ;“ “displaying the expected execution price; “receiving a second instruction from a user to select one of the plurality of trading algorithms for executing the potential trading order;” “commencing execution of the potential trading order…”-- and explains that they describe the concept of allowing users to analyze an expected execution price of potential trading orders and aiding in the selection of trading algorithms and commencement of execution of a potential trading order which is a commercial or legal interaction (including agreements in the form of contracts, sales activities, business relations) and fundamental economic practice (including hedging, mitigating risk).  The Examiner’s approach here is consistent with USPTO guidance.  
Applicants argue that the office action erroneously reduces the present claims to “method of organizing human activity” and discusses merely 122 of the present 302 words in the claims as reciting the abstract idea.  This argument is not convincing 
On page 6 of the Remarks, Applicants contend that the present claims are clearly more similar to those discussed in McRO, Enfish, and BASCOM which were found not to be directed to a judicial exception.  The argument is not convincing. 
In McRO, the claimed process used a combined order of specific rules that rendered information in a specific format that was applied to create a sequence of synchronized, animated characters. McRO, 837 F.3d at 1315.  Notably, the recited process automatically animated characters using particular information and techniques—an improvement over manual three-dimensional animation techniques that was not directed to an abstract idea. Id, at 1316. 
Unlike in McRO, the recited “computer implemented method” is not a rule-based improvement of a technological process.  The claims here are not directed to a specific implementation to a solution to a problem in the software arts of improving computer McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that “improved [the] existing technological process.” The claims at issue in McRo described a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters. In contrast, Applicants’ claims address allowing users to analyze an expected execution price of potential  trading orders and aiding in the selection of trading algorithms and commencement of execution of a potential trading order. The claims in McRO were directed to an improvement in the operation of the computer at a task, rather than applying a computer to perform generic data manipulation steps, as in the claims of the instant application.  See id, at 1314.
	 
Regarding the argument that the claims of the instant invention are similar to the features recited in the claims at issue in Enfish, the claims in Enfish were not simply adding conventional computer components to known business practices; mathematical formulas performed on any general-purpose computer; or generalized steps performed on a computer using generic computer activity. The patent claims here are not directed to a specific implementation to a solution to a problem in the software arts of improving the way a computer stores and retrieves data in memory through use of a specific data structure. In Enfish, The claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computer could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335-36.  The present 
The applicant argues that the claimed invention is similar to the claims found in Bascom.  The Examiner respectfully disagrees.  In Bascom, the court found that the claims were directed to an abstract idea under step one. Id. at 1347-49.  Under step two, the court found that the limitation of the claims, taken individually, recited a generic computer, network, and Internet components which were not inventive themselves.  Id. at 1349-52.  However, the court found that the ordered combination of these limitations provided the requisite inventive concept.  Id.  The claimed and described inventive concept was the “installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.”  Id. at 1350.  The design permitted the filtering tool to have “both the benefits of a filter on a local computer and the benefits of a filter on the [Internet Service Provider] server.”  Id.  This was not customary or generic, and the claims did not preempt all ways of filtering content on the Internet—instead, the patent claimed and explained how a particular arrangement of elements was a “technical improvement over prior art ways of filtering such content.”  Id. The court thus distinguished ineligible “abstract-idea-based solutions[s] implemented with generic technical components in a conventional way” from the eligible “technology-based solution” and software based invention[] that improve[s] the performance of the computer system itself.”” Id. at 1351 (citation omitted). The claims in the instant application do not require an arguably inventive distribution of functionality within a network. The claims in this application specify receiving data describing a potential trading order, generating a display on a GUI, 
Accordingly, for the reasons stated above, the rejection of the claims under 35 USC 101 is maintained.

	Conclusion
		
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELDA G MILEF/Primary Examiner, Art Unit 3694